Citation Nr: 0534701	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  02-02 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of left 
shoulder dislocations, currently assigned a 20 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from September 1994 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2001.  The appeal was previously remanded in November 
2003.


FINDINGS OF FACT

1.  Residuals of left shoulder dislocations are manifested by 
recurrent dislocations, complaints of pain, conscious 
functional limitations, and resulting slight atrophy of the 
left deltoid, but without abnormalities of the joint itself 
or significant limitation of motion.  

2.  The evidence does not present an exceptional or unusual 
disability picture that markedly interferes with employment 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of left shoulder dislocations have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5202 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; a VA 
examination report dated in January 2002; and private 
hospital records of treatment in 2000, 2001, and 2004.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Service medical records reveal that the veteran was treated 
for three dislocations of his left shoulder in 1996.  
Following service, in a January 1998 rating decision, the RO 
granted service connection for residuals of left shoulder 
dislocations with anterior muscle strain, assigning a 10 
percent evaluation effective August 26, 1997.  In a July 2000 
decision, the Board found that a 20 percent rating was 
warranted based on limitation of motion, with range of motion 
greater than midway between the side and shoulder level, but 
less than to the shoulder level.

The veteran's current claim for an increased rating was 
received in August 2000.  He has submitted private hospital 
records showing that he was treated for dislocations of the 
left glenulohumeral joint in June 2000, October 2001, and 
again in August 2004.  On each of these occasions, X-rays 
demonstrated a dislocated shoulder, which was reduced, 
followed by a normal X-ray.  

The left arm is his "minor" arm, i.e., he is right-handed.  
Recurrent dislocation at the scapulohumeral joint of the 
minor arm, with frequent episodes and guarding of all arm 
movements, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Code 5202.  Likewise, malunion, with marked deformity, 
warrants a 20 percent rating.  Id.  For other impairment of 
the humerus, fibrous union warrants a 40 percent rating; 
nonunion (false flail joint) a 50 percent rating; and loss of 
the head of the humerus (flail shoulder) warrants a 70 
percent rating.  Id.  

Thus, under this diagnostic code, recurrent dislocations, 
with guarding of all movements, are symptoms contemplated by 
the 20 percent rating currently in effect.  X-rays have not 
shown any abnormality of the shoulder joint, after the 
reductions have been effected, such as fibrous union or 
nonunion.  Consequently, a rating higher than 20 percent is 
not warranted, based on these criteria.  

For the minor arm, limitation of motion of the arm is rated 
20 percent when limited to the shoulder level, or when 
limited to a point midway between the side and shoulder 
level.  For limitation of motion to 25 degrees from the side, 
a 30 percent rating is warranted for the minor arm.  
38 C.F.R. § 4.71a, Code 5201.

Normal forward flexion of the shoulder is to 180 degrees.  
Normal abduction is likewise to 180 degrees.  Normal external 
and internal rotation are each to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  

On a VA examination in January 2002, the veteran had forward 
flexion to 160 degrees, abduction to 150 degrees, external 
rotation to 70 degrees, and internal rotation to 40 degrees.  
No subluxation could be elicited, and X-rays were normal.  

Although internal and external rotation were limited, as 
compared to the VA normal findings, the veteran's internal 
and external rotation were equal in both the right and left 
arms; thus, there was no additional limitation of motion in 
the service-connected arm, when compared to the non-service-
connected arm.  Forward flexion and abduction were slightly 
less than normal, but were nevertheless considerably beyond 
the shoulder level of 90 degrees.  Thus, since the limitation 
of motion does not even meet the criteria for a 20 percent 
rating, it does not more closely approximate the 25 degrees 
from the side contemplated by a 30 percent rating.  

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2004), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional impairment must be 
supported by adequate pathology.  Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  

In this case, none of the X-rays have shown any 
abnormalities, once the dislocations were reduced.  The VA 
examination in January 2002 did disclose slight atrophy of 
the left deltoid, as compared to the right.  In addition, 
there was a positive apprehension sign with passive external 
rotation of the left shoulder.  However, there was no 
localized pain to palpation, and no soft tissue swelling.  
The examiner concluded that the veteran did have functional 
disability of the left shoulder with regard to lifting and 
movements which involve rotation, particularly external 
rotation.  As a result of his recurrent dislocations, he had 
consciously restricted his activities, and it was therefore 
concluded that functional limitations were self-imposed.  

In view of the only slightly limited motion, and the absence 
of any X-rays of resulting abnormality, the Board finds that 
the current 20 percent rating adequately compensates for the 
veteran's complaints of pain, conscious functional 
limitations, and resulting slight atrophy of the left 
deltoid.  There are no other potentially applicable 
diagnostic codes which would provide for a higher or separate 
evaluation.  In this regard, the veteran does not have 
ankylosis, and it is his scapulohumeral joint that is 
affected, and not the clavicle.  See 38 C.F.R. § 4.71a, Codes 
5200, 5203 (2005).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1) (2005).  The veteran 
contends that his shoulder disability affects his ability to 
carry out his duties as a police officer.  However, the 
rating schedule is not inadequate in this case, as there are 
higher ratings provided for his left shoulder disability.  



In addition, there is no medical evidence indicating that the 
veteran's left shoulder disability has caused marked 
interference with employment, or necessitated frequent 
periods of hospitalization.  In this regard, the medical 
evidence shows that he has undergone brief hospitalizations 
for a dislocated left shoulder on three occasions during the 
appeal period-in 2000, 2001, and 2004.  None of the 
dislocations occurred while the veteran was at work, and the 
evidence does not indicate he was precluded from working for 
more than a few days after each incident.  On the VA 
examination in January 2002, he stated he did not have 
difficulty with the physical fitness tests required for his 
job as a police officer.  Thus, the evidence does not present 
an exceptional or unusual disability picture that markedly 
interferes with employment as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board concludes that the veteran is adequately 
compensated by application of regular schedular standards and 
that referral for extraschedular consideration under 38 
C.F.R. § 3.321(b) is not warranted.

Thus, the preponderance of the evidence is against the claim 
for an increased rating; therefore, the benefit-of-the-doubt 
does not apply, and the claim is denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although 
the Board sympathizes with the veteran's situation, and the 
fact that dislocations are fairly certain to re-occur in the 
future, the rating schedule simply does not provide a higher 
rating unless certain criteria are met, which are not shown 
in this case.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  


The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in May 2004.  That letter 
advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   He was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case, and the supplemental statement of the case, he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  

The VA's 2004 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  However, 
he was otherwise fully notified of the need to give to VA any 
evidence he had pertaining to the claim.  When considering 
the notification letters, the rating decision on appeal, the 
statement of the case, the prior Board remand, and the 
supplemental statements of the case, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to ensure the 
claimant is given notice of the elements discussed in 
Pelegrini II.  Once that is done-whether by a single notice 
letter or via more than one communication-the essential 
purposes of the VCAA have been satisfied.  Here, because each 
of the four content requirements of a VCAA notice has been 
met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Although not done in 
this case, the veteran has had subsequent VCAA content 
complying notice and proper VA process.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in May 2004 was 
not given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a).  After the notice was provided, the 
veteran provided additional relevant evidence, the claim was 
readjudicated, and additional SSOCs were provided to the 
veteran in May 2005 and July 2005.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file contains post-service VA treatment records, 
as well as private medical records identified and/or 
submitted by the veteran.  He has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  He was provided an 
appropriate VA examination in January 2002.  Subsequently, he 
failed to report for a VA examination scheduled for April 
2005, and he has not offered any explanation for his failure 
to report.  In this regard, evidence (in the form of a form 
he signed for the private hospital records) suggesting there 
may have been an address change was both dated and received 
after the scheduled date of the examination, and neither of 
the two notifications of the examination were returned as 
undeliverable.  When a claimant fails, without good cause, to 
report for an examination scheduled in connection with a 
claim for an increase, the claim will be decided on the 
evidence of record, or denied.  38 C.F.R. § 3.655(b) (2005).  
In this case, the evidence of record (discussed above) 
includes three hospital reports and a VA examination report, 
and is sufficient for the Board to base a decision on the 
evidence of record.  In this regard, the records of the 
August 2004 hospital treatment for a dislocation do not 
indicate an increase in severity from the 2002 VA 
examination, or from that shown in the records of the prior 
dislocations.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's left shoulder disorder since he was last examined.  
See 38 C.F.R. § 3.327(a).  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case, to the extent possible in light of 
the veteran's failure to fully cooperate in the development 
of the evidence.  Therefore, he is not prejudiced by the 
Board considering the merits of the claim in this decision.


ORDER

A rating in excess of 20 percent for residuals of left 
shoulder dislocations is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


